          Case 1:18-cv-10225-MLW Document 520 Filed 04/09/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                            RESPONSE TO APRIL 7, 2020 ORDER

         On April 7, 2020, the Court alerted the parties to an individual, Franklin Gregorio Ayabar,

who filed a habeas petition in the District of Massachusetts and who appeared to meet some of the

qualifications for Calderon class membership. ECF No. 517. Due to his possible class membership,

the Court ordered the parties to confer and report: (1) whether Ayabar is a member of the Calderon

class; (2) whether any of the orders in this case have been violated with regard to Ayabar and, if

so, how and why; (3) whether Ayabar should be ordered returned to Massachusetts; and (4)

whether Ayabar’s petition should be reassigned to this Court. Id. The parties have conferred and

report as follows.

Respondents’ Report:

         Mr. Ayabar is not a class member. ICE reinstated his order of removal on March 5, 2020,

because it determined that Mr. Ayabar returned to the United States after he was removed in 2011.

Therefore, Mr. Ayabar fails to meet the part of the class definition requiring that the noncitizen

must not have departed under their final order of removal. ECF No. 253. As a result, none of the



ActiveUS 179579443v.1
        Case 1:18-cv-10225-MLW Document 520 Filed 04/09/20 Page 2 of 4



orders in this case have been violated with regard to Mr. Ayabar, the Court’s prior orders do not

require that he be returned to the District of Massachusetts, and his Petition should not be

reassigned to this Court.

       Additionally, ICE has informed undersigned Respondents’ counsel that ICE Boston

reviewed Mr. Ayabar’s case prior to his arrest and determined that he was not a Calderon class

member due to his prior executed removal order. ICE Boston also reviewed his case at the time of

his arrest on March 5, 2020, and again determined that he was not a Calderon class member.

Petitioners’ Report:

       Petitioners’ counsel have conferred with counsel for Respondents, and based on

Respondents’ representations and information they have provided, agree that Mr. Ayabar is not a

class member. Therefore, it does not appear that any of the Court’s orders have been violated with

respect to Mr. Ayabar, that he should be ordered to return to Massachusetts on that basis, or that

his petition should be reassigned to this Court on that basis.




                                                  2
   Case 1:18-cv-10225-MLW Document 520 Filed 04/09/20 Page 3 of 4



  Respectfully submitted,

Counsel for the Respondents                Counsel for the Petitioners

JOSEPH H. HUNT                             /s/ _
Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                           Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                         Jonathan A. Cox (BBO # 687810)
Director                                   Stephen Provazza (BBO # 691159)
Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                           Matthew W. Costello (BBO # 696384)
J. MAX WEINTRAUB                           WILMER CUTLER PICKERING
Senior Litigation Counsel                    HALE AND DORR LLP
                                           60 State Street
/s/ Mary. L. Larakers                      Boston, MA 02109
MARY L. LARAKERS                           Telephone: (617) 526-6000
(Texas Bar # 24093943)                     Facsimile: (617) 526-5000
Trial Attorney                             kevin.prussia@wilmerhale.com
U.S. Department of Justice, Civil Division michaela.sewall@wilmerhale.com
Office of Immigration Litigation,          shirley.cantin@wilmerhale.com
District Court Section                     jonathan.cox@wilmerhale.com
P.O. Box 868, Ben Franklin Station         stephen.provazza@wilmerhale.com
Washington, DC 20044                       colleen.mccullough@wilmerhale.com
(202) 353-4419                             matthew.costello@wilmerhale.com
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov                  Matthew R. Segal (BBO # 654489)
                                           Adriana Lafaille (BBO # 680210)
                                           AMERICAN CIVIL LIBERTIES UNION
                                           FOUNDATION OF MASSACHUSETTS, INC.
                                           211 Congress Street
                                           Boston, MA 02110
                                           (617) 482-3170

                                           Kathleen M. Gillespie (BBO # 661315)
                                           Attorney at Law
                                           6 White Pine Lane
                                           Lexington, MA 02421
                                           (339) 970-9283




                                       3
        Case 1:18-cv-10225-MLW Document 520 Filed 04/09/20 Page 4 of 4



                                CERTIFICATE OF SERVICE
        I, Mary Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
Dated: April 9, 2020                                Trial Attorney




                                               4
